People v Lleras (2016 NY Slip Op 04734)





People v Lleras


2016 NY Slip Op 04734


Decided on June 15, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2015-00596
 (Ind. No. 14-00145)

[*1]The People of the State of New York, respondent,
vVictor Lleras, appellant.


Arleen Lewis, Blauvelt, NY, for appellant.
Thomas P. Zugibe, District Attorney, New City, NY (Itamar J. Yeger of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered January 7, 2015, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contentions on appeal relate to his pretrial suppression motion. However, by pleading guilty before the County Court rendered a decision on his suppression motion, the defendant forfeited his right to appellate review of his contentions relating to that motion (see People v Fernandez, 67 NY2d 686, 688; People v Russell, 128 AD3d 1383, 1384; People v Rodriguez, 118 AD3d 1182; People v Barton, 113 AD3d 927, 928; People v Carter, 304 AD2d 771).
CHAMBERS, J.P., HALL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court